In a medical malpractice action, plaintiffs appeal from an order of the Supreme Court, Nassau County (Meade, J.), dated January 26, 1984, which denied their motion to vacate the finding of a medical malpractice panel and direct a new hearing.
Appeal dismissed, without costs or disbursements.
Orders denying vacatur of the findings of medical malpractice panels are not appealable as of right and will be reviewed "only by leave of this court upon a demonstration of good cause shown” (Kletnieks v Brookhaven Mem. Assn., 53 AD2d 169, 174). Upon a review of the record, we find that plaintiffs have failed to sustain their burden of demonstrating "good cause” to warrant granting leave to appeal from the order in question. Mangano, J. P., Gibbons, Bracken and O’Connor, JJ., concur.